Title: To George Washington from David Forman, 11 August 1781
From: Forman, David
To: Washington, George


                        

                            SirFreehold Saturday Evening Nine OClock 11 Augst 1781
                        
                        Your Exclys favr of the fifth I was favd with the 6th Inst. and have Taken preparitory Measures for altering
                            the rout of the Horsmen to the plan laid down by Your Excly—I was Originally led to post them at second River from being
                            informed that a Chain of guards gave security to the lower Rode—Since my last The Weather has been so uncommonly Foggy as
                            to make it imppossable to make any good Observations, on The Water frequently. The fore part of the day so thick as to
                            prevent seeing a Vessell at one Mile distance—That has been nearly the case to day.
                        I have this Minute an Express from the Highlands Informing me that a fleet of Twenty Ships
                            was This Morning at Nine OClock discovered Runing into Sandy Hook—That They Appeared large Ships in Genl. But too Foggy to
                            make any good Observation—Eighteen of the ships Run Immediately up to the Narrows of Straten Island But whether The
                            Eigteen was Ships of War or Transports or Boath Could not be Known for the fog—Two of Them Come too at The Hook—at four
                            OClock P.M. The Weather Clearing the Two Ships Are discovered to be Large Ships of War One of The White The Other Blew but
                            Could not determin there Number of Guns—Tomorrow Morning I will Ride down to Shewsbury Where I hope to be able to Learn
                            with Certainty What Ships They are—if Cornwallis as I Expect, your Excly Will not hear from me untill some New Matter
                            Turns up—if it should Prove Rodney, Graves or any Ships from Europe Your Excly may Expect to hear from me again by Monday
                            Evening—In order to my being Able to determin how my Horsemen Ride I beg your Excly will direct That
                            the Times of there Arrival at and seting out from Head Quarter be Noticd—Otherwise they may delay There
                            Time and I shall remain in Ignorance of it. I have The Honr to be Your Exclys Most Obdt Humble Servt
                        
                            David Forman
                        
                    